PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mosser, Tiffany, Kate
Application No. 15/040,776
Filed: 10 Feb 2016
For: HAIR ACCESSORY, METHOD OF MAKING AND USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed February 12, 2021. This is also in response to the submission of the Statement of Delay Due to COVID-19 Outbreak on February 12, 2021, which is being treated as a request for waiver of the petition fee set forth in 37 CFR 1.17(m).
 
On March 29, 2018, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three (3) months from the date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a).  In the absence of the filing of a timely and proper reply, the application became abandoned on May 30, 2018.  On November 23, 2018, the Office mailed a Notice of Abandonment. On February 12, 2021, applicant filed the present petition to revive, accompanied a Statement of Delay Due to COVID-19 Outbreak. 

REQUEST FOR WAIVER OF PETITION FEE DUE TO COVID-19 OUTBREAK 

Applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By Notice entitled “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, applicant filed the present petition under 37 CFR 1.137(a) on February 12, 2021, after the time limit set in the June 2020 notice. 

The request for waiver of the petition fee under 37 CFR 1.17(m) is DISMISSED.

PETITION FOR REVIVAL UNDER 37 CFR 1.137(a)
A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The Office acknowledges receipt of the required reply, the petition fee, and a statement of unintentional delay on February 21, 2021. However, the present petition does not satisfy requirement (3) above. In particular, the petition does not satisfy 37 CFR 1.137(b)(4). Although petitioner submitted the required statement of unintentional delay, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date of abandonment of this application. Therefore, applicant must provide a signed statement containing sufficient information of the facts and circumstances surrounding the entire delay after diligent effort to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time are permitted under 37 CFR 1.136(a). No additional petition fee is required. Any renewed petition under 37 CFR 1.137(a) must include a statement showing the entire period of delay was unintentional as described.  

Further correspondence with respect to this matter may be submitted by one of the following means:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)